                Case 20-14695-LMI       Doc 61     Filed 05/06/20     Page 1 of 2




                         UNITED STATES BANKRUPTCY COURT
                    FOR THE SOUTHERN DISTRICT OF FLORIDA (Miami)


In re:                                               Case No. 20-14695-LMI
Cinemex USA Real Estate Holdings, Inc.,              Chapter 11

      Debtor(s).
______________________________________________________________________________

                                 NOTICE OF APPEARANCE
        Stephen B. Porterfield of the law firm of Sirote & Permutt, P.C. hereby notifies the Court

and all interested parties of his representation of Cobb Lakeside, LLC and Cobb Theaters III,

LLC in this case and respectfully requests electronic notification of all filings and other notices

entered in this case at the following email address: sporterfield@sirote.com.

                                             /s/ Stephen B. Porterfield
                                             Stephen B. Porterfield
                                             Counsel for Cobb Lakeside, LLC and Cobb
                                             Theaters III, LLC

OF COUNSEL:
SIROTE & PERMUTT, P.C.
2311 Highland Avenue South
P.O. Box 55727
Birmingham, AL 35255-5727
Tel.: (205) 930-5278
Fax: (205) 212-3862
sporterfield@sirote.com




DOCSBHM\2317202\1
                Case 20-14695-LMI        Doc 61     Filed 05/06/20     Page 2 of 2




                                CERTIFICATE OF SERVICE
        I hereby certify that on May 6, 2020, I electronically filed the foregoing with the Clerk of
Court via the CM/ECF filing system which will provide notice to all interested parties, including
the following:

        Brett M. Amron, Esq.                    Patricia B. Tomasco
        Jeffrey P. Bast, Esq.                   700 Louisiana, Suite 500
        Jaime Burton Leggett                    Houston, TX 77002
        1 SE 3 Avenue #1400                     pattytomasco@quinnemanuel.com
        Miami, FL 33131
        bamron@bastamron.com
        jabast@bastamron.com
        jleggett@bastamron.com

        U.S. Trustee
        Office of the U.S. Trustee
        51 S.W. 1st Avenue
        Suite 1204
        Miami, FL 33130



                                              /s/ Stephen B. Porterfield
                                              OF COUNSEL




DOCSBHM\2317202\1
